DETAILED ACTION
Status of the Claims
	Claims 11 and 15 are cancelled.  Claims 1-10, 12-14 and 16 are pending in this application. Claims 1-10, 12-14 and 16 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/059440 filed on 04/12/2017, which claims priority from the foreign application EP17166592.0 filed on 04/13/2017.

Information Disclosure Statement
The information disclosure statement from 10/07/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural compositions. 
Regarding claims 1-2, 7 and 16, all of the components recited occur naturally. Glucosamine (glucosamine sulfate) is a natural compound found in the human body (Glucosamine Sulfate, MedlinePlus Supplements, last updated date 01/29/2021). Calcium and zinc are minerals that occur natural in a variety of foods (Ryan Raman, Healthline, What Are the Benefits of Calcium-Magnesium-Zinc 
Regarding claims 3, 6 and 8, in addition to the above mentioned natural components, these claims also recite “protein” as a composition component. Most proteins are naturally occurring and can be obtained from plants, animals and microorganism cells (Nehete et al, Natural proteins: Sources, isolation, characterization and applications, Pharmacogn Rev. 2013 Jul-Dec; 7(14): 107–116). Thus, all of the components recited occur naturally.
Regarding claims 4-5 and 9, a “powder” is merely a dried or crushed/eroded version of the natural components. A powder version of a naturally found chemical does not add significantly more to the composition. Additionally, it is routine in the art to turn the above mentioned natural compounds into powders. In addition, milk is a natural product that is produced by many animals such as mammals. 

Claim Objections
Claims 5, 6 and 8 objected to because of the following informalities:
In claim 5, “the composition comprises a milk powder” needs to say “the composition further comprises a milk powder”.
In claim 6, “and about 22 g of protein per 100 g of the composition” needs to say “and further comprising about 22 g of protein per 100 g of the composition”. 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003). 

Regarding claims 4 and 9, Kern teaches the composition to be utilized in food compositions and also the composition is a powder (para 79). 
Regarding claim 5, Kern teaches that milk powder can be included in the composition (para 103). 

Regarding claims 12-13, Kern teaches the components and respective concentrations as discussed above. Kern also teaches that “the compositions of the present invention are useful for providing one or more joint health, bone health, cardiac health, and/or anti-inflammation benefits. Joint health benefits include, but are not limited to, preventing, inhibiting, ceasing and/or reversing the actions associated with arthritis, particularly osteoarthritis” (para 17). Even though Kern is silent on characterizing a specific subset of patients, such as ageing, healthy subjects and or subjects older than 40, Kern does teach “preventing” therefore implying that patients can be healthy, and also teaches treating arthritis which is a disease that mainly shows up in ageing populations and people who are over 40. 
Regarding claim 16, Kern teaches glucosamine sulfate (para 48 and claim 8) and a glucosamine source (glucosamine HCL) at 6.81 wt % (example 18) which is equivalent to about 6810 mg per 100 g. Kern also teaches calcium carbonate at 1.39 wt % (example 11) which is equivalent to about 1390 mg per 100 mg. Kern also teaches vitamin C (ascorbic acid) at 0.08 wt % (equivalent to 80 mg per 100 g) (example 3). Additionally, for all vitamins and minerals, Kern teaches that “composition comprises more preferably from about 10% to about 200% … of the USRDI of such vitamin” (para 127). For vitamin C, the recommended daily intake is approximately 78 mg, meaning Kern teaches vitamin C range of 7.8 mg to 156 mg. Kern also teaches vitamin D to be included in the composition (para 133) wherein vitamin D is most preferably at least 35% of the United States Recommended Dietary Intake (USRDI) (800IU=20 µg) which happens to be at least 7 µg. Kern also teaches zinc to be included in the composition (para 145) to be between about 5% to about 100% of the USRDI (8 mg for women and 11 mg for man, averaging to 
Therefore it would have been obvious to one of ordinary skill in the art to modify the embodiments of Kern to arrive at the claimed invention. Even though Kern doesn’t teach including vitamin D and Zinc in the various embodiments/examples, the specification does recite including both of these compounds in the composition with concentrations that overlaps with the instant invention. One of ordinary skill in the art would be motivated to use the directions given in the art to modify various embodiments (such as example 3) in Kern with reasonable expectation of successfully achieving the instant invention. 

Claims 3 and 6 in addition to claims 1-2, 4-5, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003) and . 
Regarding claims 1-2, 4-5, 9-10, 12-13, and 16, Kern teaches as discussed above. 
Regarding claims 3 and 6, Kern teaches vitamin D and zinc as discussed above. Kern also teaches “proteins, such as soy, whey, casseinates, including isolates of the foregoing, may be utilized in the present compositions. The level of each of these proteins will vary, and may be readily determined by the ordinarily skilled artisan” (para 105). Kern doesn’t teach a specific concentration or a range of concentrations for the protein.
Regarding claims 3 and 6, Paddon-Jones teaches that ingestion of approximately 25–30 g of protein per meal maximally stimulates muscle protein synthesis in both young and older individuals (page 1, abstract, recent findings).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Kern with the teachings of Paddon-Jones to arrive at the claimed invention. Paddon-Jones provides appropriate dose of protein for ideal muscle protein synthesis for elderly individuals (summary). Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Paddon-Jones into the teachings of Kern with a reasonable expectation of successfully achieving a composition with superior muscle strength for ageing patients. 

Claim 8 in addition to claims 1-2, 4-5, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003) and Met-Rx (Amazon.com, MET-Rx Big 100 Share Colossal Protein Bars, Great as Healthy Meal Replacement, Snack, and Help Support Energy, Gluten Free, Crispy Apple Pie, With Vitamin A, Vitamin C, and Zinc, 100 g, date first available 01/29/2009). 
Regarding claims 1-2, 4-5, 9-10, 12-13, and 16, Kern teaches as discussed above. 

Regarding claim 8, MetRx teaches a healthy meal replacement composition that provides 390 kcal and comprises 31 g protein, 48 g carbohydrates, 9 g fat and 390 mg sodium per 100 g (page 1, nutrition facts). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern and MetRx to arrive at the instant invention. Kern teaches its composition to be food compositions such as health bars (para 80). MetRx provides a health bar composition that enhances training performance, muscle building and recovery (page 2). One of ordinary skill in the art would be motivated to incorporate the teachings of MetRx into the teachings of Kern with a reasonable expectation of successfully achieving a health bar with components and energy amounts to enhance performance, muscle building and recovery. 

Claim 7 in addition to claims 1-2, 4-5, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003) and Oliveri et al (Vitamin D3 seems more appropriate than D2 to sustain adequate levels of 25OHD: a pharmacokinetic approach, European Journal of Clinical Nutrition (2015) 69, 697–702, publication date 3/18/2015).
Regarding claims 1-2, 4-5, 9-10, 12-13, and 16, Kern teaches as discussed above. 
Regarding claim 7, Kern teaches vitamin D (para 128) but doesn’t specifically teach whether it is D2 or D3. 

It would have been obvious to one of ordinary skill in the art to modify the teachings of Kern with the teachings of Oliveri to arrive at the instant invention. Oliveri provides data that even though D2 and D3 forms of vitamin D have equally effective 25OHD levels after loading a dose, in the long term, D3 seems to be more appropriate for sustaining 25OHD (page 1, conclusions), therefore rendering D3 more effective than D2. Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Oliveri into the teachings of Kern with a reasonable expectation of successfully achieving a composition with a more effective Vitamin D. 

Claim 14 in addition to claims 1-2, 4-5, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al (US20030069202 A1, publication date 4/10/2003) and Warburton et al (Health benefits of physical activity: the evidence, CMAJ 2006;174(6):801-9, publication date 3/14/2006). 
Regarding claims 1-2, 4-5, 9-10, 12-13, and 16, Kern teaches as discussed above. 
Regarding claim 14, Kern does not teach physical activity to be incorporated in the method for maintaining or improving joint function mobility, and muscle strength in an ageing.
Regarding claim 14, Warburton teaches that increase in physical activity and fitness will lead to additional improvements in health status (page 801, abstract) and the risk of death from many different diseases is significantly diminished by physical activity (figure in page 802). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kern and Warburton to arrive at the instant invention. Warburton provides the evidence of health benefits of physical activity. Warburton additionally discusses that regular physical activity improves muscle capillary density (page 806, right column) and that higher levels of muscular strength have lower levels . 

Claims 1-2, 4, 7, 9-10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orthomol (DE202007011252U1, publication date 12/20/2007, Google English translation provided).
Regarding claims 1-2, 7, and 16 Orthomol teaches a composition comprising glucosamine in the range of ≥ 160 mg to ≤ 1300 mg, calcium in the range of ≥ 50 mg to ≤ 1000 mg, vitamin C in the range of ≥ 100 mg to ≤ 1000 mg, vitamin D3 in the range of ≥ 1.5 µg to ≤ 15 µg and zinc in the range of ≥ 2.0 mg to ≤ 40 mg (claim 1). All of these values are based on a 100 g product (para 48). All of these ranges, with the exception for glucosamine, have overlapping ranges with the claimed invention. However, in the specification of Orthomol, glucosamine can be in the rage from ≥1900 mg to ≤13000 g (para 47), thus also overlapping with the instant invention. As also explained above, the burden is on the applicant to rebut a prima facie case of obviousness by showing the criticality of the range. 
Regarding claim 4, Orthomol teaches that the composition can be in the form of a powder (para 49, claim 12 of Orthomol).
Regarding claim 9, Orthomol teaches that the composition can be a food product (claim 21 of Orthomol), thus in combination with Orthomol teachings of its claim 12 and 21, one would achieve a powdered food product. 
Regarding claim 10, Orthomol teaches as discussed above regarding the components of the composition. Orthomol also teaches that this composition can be a liquid (claim 12), thus one of ordinary skill in the art would use the teachings of Orthomol and use the powder (ingredients) to reconstitute a beverage. 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the embodiments of Orthomol and arrive at the claimed invention. The specification of Orthomol provides the ranges recited by the instant invention. Thus, one of ordinary skill in the art would be motivated to use the teachings of Orthomol and achieve a composition and its method of use with a reasonable expectation of success.   See MPEP 2144.05 regarding overlapping ranges of the prior art.  One of ordinary skill in the art would work within the ranges of the prior art to provide for compositions of the instant claims with a reasonable expectation of success.  
 
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613